                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KATHLEEN J. REYNOLDS, an
individual;
                                                        8:18CV566
                  Plaintiff,

      vs.                                                 ORDER

DULTMEIER SALES LIMITED
LIABILITY COMPANY, a Nebraska
corporation;

                  Defendant.


      As requested in the plaintiff’s motion, (Filing No. 20), which is hereby
granted,


      IT IS ORDERED that Plaintiff is given until September 7, 2019 to either
obtain the services of counsel and have that attorney file an appearance in this
case or file a statement stating she will litigate the case without assistance of
counsel.


      August 5, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
